Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
1.	Applicant is reminded of the proper language and format for an abstract of the disclosure. The form and legal phraseology often used in patent claims, such as “means” “comprises” and “said,” should be avoided. In this instant case “comprises” should be avoided. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the limitation “a compartment frame and/or a housing of a cabinet or a refrigerator” is unclear. Is it intended use for a compartment frame OR a housing of a cabinet OR a refrigerator or is the compartment frame of the cabinet or a refrigerator? The “and/or” phrase makes the claim limitation unclear. With respect to claim 1, lines 9 and 11, “the frame respectively the housing” is unclear, since it is an and/or recitation “frame and/or a housing” both aren’t required by the claim. The limitation in 14 of claim 1, “in the engaged state of each of the engaging sections is pivotable” is unclear, what is pivotable the engaging sections?.
With respect to claim 3, the limitation “non-rotational symmetric configuration” is vague. Is the applicant claiming that the pin portions do not rotate and are also symmetric?
With respect to claim 5, the limitation “and/or in particular having biasing members” is unclear if the biasing members is positively claimed since the recitation follows “in particular”.
With respect to claim 6, it’s unclear if “at least four receiving sections” and “at least four engaging sections” are in addition to the at least two receiving sections and engaging sections of claim 1 or if those sections in claim 1 are included in the at least four engaging/receiving sections. It’s unclear if limitations following “in particular” in lines 4 and 13 are positively claimed or not since the phrase “in particular” is indefinite and the metes and bounds of the patent sought is unclear. With respect to claim 6, the first recitation recites that at least two receiving sections are provided on a coupling section and/or at least two engaging sections are provided on a coupling section and then later recites ALL receiving sections and/or engaging sections are provided with coupling section. It’s unclear if the claim requires all of the receiving sections or engaging section or at least two of them to be proved on a coupling section. 
With respect to claim 7, it’s unclear if “a hinge mechanism” of line 9 is referring back to “a hinge mechanism” of line 4. With respect to lines 12 and 14 “the frame respectively the housing” is unclear since a frame or a housing is recited in the intended use limitation “configured to couple the compartment door to a frame or a housing”.
With respect to claim 9, the limitations “in particular on the compartment frame” and “in particular on the compartment door” are vague if the limitations following “in particular” are positively claimed/part of the claimed invention. The limitation “the two opposing sides” lack antecedent basis. 
With respect to claim 12, it’s unclear if the limitations that precede “if provided” are positively claimed. 
With respect to claims 13, 14, 15, it’s unclear if the limitations following “in particular” are positively claimed since the phrase in particular is indefinite. With respect to claim 15, “the front opening in one of the side walls” is unclear since the front opening is not formed in the sidewalls but on the front of the housing. With respect to claim 15, line 13, “wherein at least two receiving sections and at least two engaging sections, wherein” seems unfinished; what about the at least two receiving sections and engaging sections? 
With respect to claim 15, it’s unclear if the compartment door is the same as the main door or a different door. With respect to claim 15, lines 15-17, “the frame respectively the housing” is unclear. With respect to claim 15, line 20, “wherein in the engaged state of each of the engaging sections is pivotable” is unclear, what is pivotable? the engaging sections?.
With respect to claim 16, “like a motor home or caravan” is unclear; it’s unclear if the limitations following “like” are part of the claimed invention. Phrases such as “like” should not be used in claims since the metes and bounds of the patent sought cannot be determined.
Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 15 recites “according to one of the preceding claims 7 to 14 and/or a hinge mechanism according to claims 1 to 6” which is improper because the claim does not refer back in the alternatively only and references to two sets of claims to different features. Claim 16 recites “provided with at least one of the above described devices” which is improper since it does not refer to a preceding claim, and thus it’s unclear as to what claim 16 is reciting and what is required in the claim.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-4, 6-12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5,530,992 (Baermann).
	With respect to claims 1-4, 6-12, 14 and 15, Baermann shows a hinge mechanism for supporting a compartment door (30/1, Fig.1) pivotally to a compartment frame and/or a housing of a cabinet or a refrigerator (28, Fig.1), comprising: at least two receiving sections (6, 6, 6’, 6’, Fig.1, Fig.3, Fig.9) and at least two engaging sections (7, 7, 7’, 7’), wherein each of the receiving sections (6, 6, 6’, 6’) is configured to be coupled to the frame respectively the housing, and each of the engaging sections (7, 7, 7’, 7’) is configured to be coupled to the compartment door, wherein each of the engaging sections is configured to be engaged with and disengaged from one of the receiving sections, wherein in the engaged state of each of the engaging sections is pivotable with respect to the corresponding receiving section about a corresponding pivoting axis; further comprising a compartment frame (dividing partition, Fig.1, Fig.3) configured to be coupled to the housing, wherein the hinge mechanism couples the compartment door (30/1) to the compartment frame (Fig.3). With respect to claim 14, Baermann discloses the door/hinge assembly can be used for the freezer compartment (col.4 lines 44-45). With respect to claim 15, Baermann shows the refrigerator has a housing with side walls, top wall, bottom wall (Fig.1), front opening, main door/compartment door (30/1), compartment frame (partition wall between the two compartments). 
5.	Claims 1-4,6-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0000028 (Kim).
With respect to claims 1-4,6-12, and 14, Kim shows a hinge mechanism for supporting a compartment door (110, Fig.1) pivotally to a compartment frame and/or a housing (140, Fig.1) of a cabinet or a refrigerator (“such as a refrigerator” section 0004), comprising: at least two receiving sections (120a, 120b, 120c, 120d, Fig.1) and at least two engaging sections (130a, 130b, 130c, 130d), wherein each of the receiving sections is configured to be coupled to the frame respectively the housing, and each of the engaging sections is configured to be coupled to the compartment door, wherein each of the engaging sections is configured to be engaged with and disengaged from one of the receiving sections (Fig.1, Fig.3), wherein in the engaged state of each of the engaging sections is pivotable with respect to the corresponding receiving section about a corresponding pivoting axis (Fig.3).
6.	Claims 1-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB2107768 A (GB ‘768).
With respect to claims 1-4,6-12, and 14, GB ‘768 shows a hinge mechanism for supporting a compartment door (1) pivotally to a compartment frame and/or a housing of a cabinet or a refrigerator (Col.2 lines 121-129), comprising: at least two receiving sections (9a, 10a) and at least two engaging sections (4, 5, 6, 7), wherein each of the receiving sections (9a, 10a) is configured to be coupled to the frame (2/3) respectively the housing, and each of the engaging sections (4,5,6,7) is configured to be coupled to the compartment door (1), wherein each of the engaging sections is configured to be engaged with and disengaged from one of the receiving sections, wherein in the engaged state of each of the engaging sections is pivotable with respect to the corresponding receiving section about a corresponding pivoting axis; further comprising a compartment frame (2/3) configured to be coupled to the housing, wherein the hinge mechanism couples the compartment door (1) to the compartment frame. With respect to claim 14, GB ‘768 discloses the door/hinge assembly is used for a freezer compartment of a refrigerator (Col.2 lines 121-129).
With respect to claim 5, wherein the receiving sections (9a, 10a) at least partially are made of an elastic material and/or in particular have biasing members (Col.3 lines 38-41), such that the receiving sections are biased from a configuration, in which the engaging sections (4,5,6,7) can be freely engaged with and disengaged from the corresponding receiving sections towards a configuration, in which the engaging sections are restrained within the corresponding receiving sections (Col.3 lines 61-65);
7.	Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,000,771 (Wissinger).
With respect to claim 16, Wissinger discloses a recreational vehicle (abstract) wherein the recreational vehicle is provided with a refrigerator (Fig.1) with a door assembly with a compartment door (16), hinge mechanism to couple the door to a housing of the refrigerator; the hinge mechanism having at least two receiving sections  (20, 20, 22, 22) and at least two engaging sections (38, 40, Fig.2, Fig.4)).
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,530,992 (Baermann) in further view of US Patent 5,548,927 (Song).
	With respect to claim 13, Baermann shows the compartment door has two separate handles (26, 26’/27, 27’, Fig.1) on the front surface of the compartment door (1/30) but doesn’t show the handles are gripping apertures. Song shows wherein the compartment door has two separate handles (14a, 14b, Fig.4) in form of gripping apertures. It would have been obvious to change the handles of Baermann to gripping apertures, such as shown by Song, in order to provide a flush front surface and provide aesthetically pleasing appearance to the outside of the door.
10.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over GB2107768 A (GB ‘768) in further view of US Patent 6,000,771 (Wissinger).
With respect to claim 16, GB ‘768 doesn’t teach the freezer compartment is for a recreational vehicle. Wissinger discloses a recreational vehicle (abstract) wherein the recreational vehicle is provided with a refrigerator (Fig.1) with a door assembly with a compartment door (16), hinge mechanism to couple the door to a housing of the refrigerator; the hinge mechanism having at least two receiving sections  (20, 20, 22, 22) and at least two engaging sections (38, 40, Fig.2, Fig.4)). It would have been obvious to one having ordinary skill in the art to use the refrigerator of GB ‘768 for a recreational vehicle, such as taught by Wissinger, in order to provide a cooling compartment to store food while in transit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637